Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s response, 5/5/2022, pages 7-8, with respect to amended and new claims, incorporating objected to subject matter have been fully considered.  
The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 7, 13-16, 18-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14 as amended the prior art fails to teach, disclose or suggest, a method operative in association with a set of transaction handling computing elements that comprise a network core that receive and process transaction requests into an append-only immutable chain of data blocks, wherein a data block is a collection of transactions, and wherein an Unspent Transaction Output (UTXO) data structure supporting the immutable chain of data blocks is an output from a finalized transaction, the UTXO data structure consisting essentially of an address and a value, the method comprising: configuring at least one UTXO data structure to include information either in addition to or in lieu of the address and value, thereby defining a mutable Transaction Output (TXO), wherein the mutable TXO has a value; and executing the set of transaction handling computing elements to concurrently process a set of transactions into a data block of the immutable chain of data blocks, wherein during processing the mutable TXO value is available for use by at least first and second transactions in the set; wherein when the first and second transactions do not conflict with one another the mutable TXO value is adjusted; wherein when the first and second transactions do conflict with one another, at least one of the first and second transactions is failed;
wherein the first and second transactions conflict with one another when the mutable TXO value for the first transaction increases while the mutable TXO value for the second transaction decreases, and an operation associated with the second transaction is not commutative to an operation associated with the first transaction.
Regarding claim 26, is allowable in view of claim 14, the prior art fails to teach, disclose or suggest the combination as claimed a method operative in association with a set of transaction handling computing elements that comprise a network core that receive and process transaction requests into an append-only immutable chain of data blocks, and wherein an Unspent Transaction Output (UTXO) data structure supporting the immutable chain of data blocks is an output from a finalized transaction, the method comprising: configuring a mutable Transaction Output (TXO); concurrently processing a set of transactions into a data block of the immutable chain of data blocks, wherein during processing the mutable TXO value is available for use by at least first and second transactions in the set; determining whether the first and second transactions collide with one another, wherein the first and second transactions collide with one another when the mutable TXO value for the first transaction increases while the mutable TXO value for the second transaction decreases, and an operation associated with the second transaction is not commutative to an operation associated with the first transaction; and upon determining that the first and second transactions collide with one another, failing least one of the first and second transactions.
The dependent claims are allowable for at least the reasons as applied their independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
7/16/2022